DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 10, 16, 17, and 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “…otherwise being…”.  It is unclear what is being claimed in the context of the surrounding limitations as there doesn’t appear to be two different states or situations recited to choose between.
	Claim 5 depends on claim 3 and therefore is rejected.
	Claim 4 recites “…a complement of…”.  In the context of the claim it is unclear whether “complement” is meant to be in addition to another previous recitation, whether the limitations following “complement” are meant to be representative of a complete set, or something different.
Claim 4 recites “…otherwise being…”.  It is unclear what is being claimed in the context of the surrounding limitations as there doesn’t appear to be two different states or situations recited to choose between.
Claim 5 recites “…a complement of…”.  In the context of the claim it is unclear whether “complement” is meant to be in addition to another previous recitation, whether the limitations following “complement” are meant to be representative of a complete set, or something different.
Claim 5 recites “…otherwise being…”.  It is unclear what is being claimed in the context of the surrounding limitations as there doesn’t appear to be two different states or situations recited to choose between.
Claim 6 recites “…otherwise being…”.  It is unclear what is being claimed in the context of the surrounding limitations as there doesn’t appear to be two different states or situations recited to choose between.
Claim 7 depends on claim 6 and therefore is rejected.
Claim 7 recites “…otherwise being…”.  It is unclear what is being claimed in the context of the surrounding limitations as there doesn’t appear to be two different states or situations recited to choose between.
Claim 10 recites the limitation "the first transfer select inputs" and “the second transfer select inputs”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites “a first pixel” and “a second pixel”.  As the recitations were previously recited it is unclear whether the instant claim recitations are related to the previous recitations.
Claim 17 recites “a first pixel” and “a second pixel”.  As the recitations were previously recited it is unclear whether the instant claim recitations are related to the previous recitations.
Claim 20 recites the limitation "the first transfer select inputs" and “the second transfer select inputs”.  There is insufficient antecedent basis for these limitations in the claim.
Claims 21-29 depend on claim 20 and therefore are rejected.
Claim 21 recites “…otherwise being…”.  It is unclear what is being claimed in the context of the surrounding limitations as there doesn’t appear to be two different states or situations recited to choose between.
Claims 22-24 depend on claim 21 and therefore are rejected.
Claim 22 recites the limitation "the floating diffusion nodes", "the first reset select inputs", and “the second reset select inputs”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 22 recites “…otherwise being…”.  It is unclear what is being claimed in the context of the surrounding limitations as there doesn’t appear to be two different states or situations recited to choose between.
Claim 24 depends on claim 22 and therefore is rejected.
Claim 23 recites “…a complement of…”.  In the context of the claim it is unclear whether “complement” is meant to be in addition to another previous recitation, whether the limitations following “complement” are meant to be representative of a complete set, or something different.
Claim 23 recites the limitation "the first transfer select inputs" and “the second transfer select inputs”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 23 recites “…otherwise being…”.  It is unclear what is being claimed in the context of the surrounding limitations as there doesn’t appear to be two different states or situations recited to choose between.
Claim 24 recites “…a complement of…”.  In the context of the claim it is unclear whether “complement” is meant to be in addition to another previous recitation, whether the limitations following “complement” are meant to be representative of a complete set, or something different.
Claim 24 recites “…otherwise being…”.  It is unclear what is being claimed in the context of the surrounding limitations as there doesn’t appear to be two different states or situations recited to choose between.
Claim 25 recites “…otherwise being…”.  It is unclear what is being claimed in the context of the surrounding limitations as there doesn’t appear to be two different states or situations recited to choose between.
Claim 26 recites the limitation "the floating diffusion nodes", "the first reset select inputs", and “the reset transistors”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 26 recites “…otherwise being…”.  It is unclear what is being claimed in the context of the surrounding limitations as there doesn’t appear to be two different states or situations recited to choose between.
Claim 29 recites the limitation "the first transfer select inputs" and “the second transfer select inputs”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 30 recites the limitation "the first transfer select input".  There is insufficient antecedent basis for this limitation in the claim.
Claims 31-38 depend on claim 30 and therefore are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-18, 20, 21, 29, and 30-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meynants (U.S. Pub. No. 20130001404).
	Regarding claim 1, Meynants discloses:
A circuit comprising:
a first transfer transistor connecting a photodiode to a floating diffusion node (transfer gate tr as a transistor of a four transistor pixel is between photodiode pd and floating diffusion fd, par. 2 and 83 and Figs. 1 and 26), wherein the first transfer transistor is individually selectable by a combination of:
(i) a first transfer select input (transfer control line TR of a row y, where transfer gate tr is switch on when TR is high and TREN is high, par. 83 and Figs. 26 and 27), and
(ii) a second transfer select input (control line TREN of a column x (example of col. 1 or col. 2 in Fig. 27), where transfer gate tr is switch on when TR is high and TREN is high, par. 83 and Figs. 26 and 27),
an output transistor in a source-follower configuration with a gate connected to the floating diffusion node (buffer amplifier (source follower sf as a transistor of the four transistor pixel) with a gate connected to floating diffusion fd, par. 2, 83, and Fig. 26); and
a selection transistor connected to the output of the output transistor (select switch sel as a transistor of the four transistor pixel connected to a source/drain terminal of transistor sel, par. 2, 83, and Fig. 26).
Regarding claim 2, Meynants further discloses:
a first transfer selection (switch (shown as a transistor in Fig. 26) is between the transfer control line TR and the gate of transfer gate tr (transistor), par. 2, 83, and Figs. 1 and 26) transistor having a gate terminal connected to
(i) the first transfer select input, or
(ii) the second transfer select input (gate connected to TREN for a column, par. 2, 83, and Figs. 1, 26, 27),
the first transfer selection transistor being connected between (1) the gate terminal of the first transfer transistor, and (2) the other of:
(a) the first transfer select input, or
(b)the second transfer select input (switch (shown as a transistor in Fig. 26) is between the transfer control line TR and the gate of transfer gate tr (transistor), par. 2, 83, and Figs. 1 and 26).
Regarding claim 10, Meynants further discloses:
at least one transfer selection control circuit configured to (i) individually address the first transfer select inputs, and (ii) individually address the second transfer select inputs. (controller controls the control signals for columns and rows of pixels and can be an ASIC, processor or other circuitry, par. 80-81).
Regarding claim 11, Meynants discloses:
A CMOS (In any of the embodiments, the pixel structures can be semiconductor pixel structures formed by a process such as CMOS, par. 26) sensor comprising:
at least one source-follower output (buffer amplifier (source follower sf as a transistor of the four transistor pixel) with a gate connected to floating diffusion fd, par. 2, 83, and Fig. 26);
at least one transfer selection control circuit configured to control (controller controls the control signals for columns and rows of pixels and can be an ASIC, processor or other circuitry, par. 80-81) (i) individually addressable first transfer select inputs (transfer control line TR of a row y, where transfer gate tr is switch on when TR is high and TREN is high, par. 83 and Figs. 26 and 27), and (ii) individually addressable second transfer select inputs (gate connected to TREN for a column, where transfer gate tr is switch on when TR is high and TREN is high, par. 2, 83, and Figs. 1, 26, 27);
an array of pixels (array of active pixels using a semiconductor process such as CMOS, par. 2, 83, and Figs. 1 and 26) comprising:
photodiodes (photodiode pd, par. 2, 83 and Figs. 1 and 26);
floating diffusion nodes (floating diffusion fd, par. 2, 83, and Fig. 26);
transfer transistors connecting the photodiodes to the floating diffusion nodes (transfer gate tr as a transistor of a four transistor pixel is between photodiode pd and floating diffusion fd, par. 2 and 83 and Figs. 1 and 26), wherein the transfer transistors are individually selectable by the combination of the first transfer select inputs (transfer control line TR of a row y, where transfer gate tr is switch on when TR is high and TREN is high, par. 83 and Figs. 26 and 27) and second transfer select inputs (control line TREN of a column x (example of col. 1 or col. 2 in Fig. 27), where transfer gate tr is switch on when TR is high and TREN is high, par. 83 and Figs. 26 and 27); and
output transistors in a source-follower configuration connecting the floating diffusion nodes to output nodes (buffer amplifier (source follower sf as a transistor of the four transistor pixel) with a gate connected to floating diffusion fd and a source/drain terminal of source follow sf connected to a source/drain of select switch sel as a transistor of the four transistor pixel, par. 2, 83, and Fig. 26); and
a controller configured to control the at least one transfer selection control circuit to expose (controller 20 controls resetting of the pixels to control the start of an exposure period, operation of the transfer gates to transfer charges to the floating diffusions fd and operation of switches res, sel to control read-out from a pixel, par. 80-81):
(i) a first pixel of the array of pixels for a first length of time (exposure time col1, par. 83 and Fig. 27), and,
(ii) a second pixel of the array of pixels for a second length of time (exposure time col2, par. 83 and Fig. 27), the second length of time being independent of the first length of time (exposure time of col1 and col2 are different lengths, Fig. 27).
Regarding claim 12, Meynants further discloses:
first length of time is different from the second length of time (exposure time of col1 and col2 are different lengths, Fig. 27).
Regarding claim 13, Meynants further discloses:
first length of time and the second length of time commence at different times (exposure time timing starts/commences later to the right on the timing chart for col2 than col1, Fig. 27).
Regarding claim 14 Meynants further discloses:
a multiplexer (multiplexer 33, par. 50); and
a plurality of reading circuits (circuitry connected between sel transistors, which are connected to output line output, and multiplexer 33 which is in turn connected to output amplifier 34, par. 50 and Figs. 1, 4, and 26), wherein:
a first reading circuit is connected, during a first reading time, via the multiplexer to read a value on a first source-follower output (for a fast frame readout only a portion of the pixels are read out from the pixels through the corresponding circuitry described for the reading circuits above, par. 50 and 83), and
a second reading circuit is connected, during a second reading time, via the multiplexer to read a value on a second source-follower output (after exposure time for the other pixels of the pixel array 40 the other pixels are read out using their corresponding circuitry described for the reading circuits above, par. 50 and 83).
Regarding claim 15, Meynants further discloses:
second reading time is independent of the first reading time (exposure time timing starts/commences later to the right on the timing chart for col2 than col1 based on their separate control signals, par. 83 and Fig. 27).
Regarding claim 16, Meynants further discloses:
a first pixel and a second pixel are in a first row (row y, par. 83 and Fig. 27),
wherein at least the first pixel is exposed for a first exposure time (exposure time of row y, col1 pixel, Fig. 27), and
wherein at least the second pixel is exposed for a second exposure time (exposure time of row y, col2 pixel, Fig. 27), the second exposure time being independent of the first exposure time (exposure time timing starts/commences later to the right on the timing chart for col2 than col1 based on their separate control signals, par. 83 and Fig. 27).
Regarding claim 17, see the rejection of claim 16 and note that the difference in claim language between the two is that the first and second pixels are in a first column instead of a first row.  It is noted that if frame of reference is changed in Meynants where rows are considered columns instead and columns are considered rows instead, you arrive at the claim language.  Alternatively, first and second pixels in a first column can be read out at different times as seen in par. 50 of Meynants where different columns and rows can be selected for different exposure and readout based on addresses stored in address registers.
Regarding claim 18, Meynants further discloses:
photodiodes are arranged between the transfer transistors and a light source (photo-sensitive element PD for generating charge in response to incident light between light and transfer gate tr, par. 6, 47, and Fig. 1).
Regarding claim 20, Meynants discloses:
A CMOS sensor (array of active pixels using a semiconductor process such as CMOS, par. 2, 83, and Figs. 1 and 26) comprising:
at least one photodiode (photodiode pd, par. 2, 83 and Figs. 1 and 26);
at least one floating diffusion node (floating diffusion fd, par. 2, 83, and Fig. 26);
at least one output node (source/drain of select switch sel as a transistor of the four transistor pixel, par. 2, 83, and Fig. 26);
at least one individually addressable first transfer select input (transfer control line TR of a row y, where transfer gate tr is switch on when TR is high and TREN is high, par. 83 and Figs. 26 and 27);
at least one individually addressable second transfer select input (gate connected to TREN for a column, par. 2, 83, and Figs. 1, 26, 27);
at least one transfer transistor connecting a first photodiode to a first floating diffusion node (transfer gate tr as a transistor of a four transistor pixel is between photodiode pd and floating diffusion fd, par. 2 and 83 and Figs. 1 and 26), wherein a first transfer transistor is individually selectable by the combination of: (i) one of the first transfer select inputs (transfer control line TR of a row y, where transfer gate tr is switch on when TR is high and TREN is high, par. 83 and Figs. 26 and 27), and (ii) one of the second transfer select inputs (gate connected to TREN for a column, where transfer gate tr is switch on when TR is high and TREN is high, par. 2, 83, and Figs. 1, 26, 27); and,
at least one output transistor in a source-follower configuration connecting the at least one first floating diffusion node to the at least one output node (source follower sf as a transistor of the four transistor pixel) with a gate connected to floating diffusion fd and a source/drain terminal of source follow sf connected to a source/drain of select switch sel as a transistor of the four transistor pixel, par. 2, 83, and Fig. 26).
Regarding claim 21, see the rejection of claims 20 and 2.
Regarding claim 29, see the rejection of claims 20 and 10.
Regarding claims 30 see the rejection of claim 11.
Regarding claims 31-35, 37, and 38, see the rejection of claim 30 and claims 12-16, 18, and 19 respectively
Regarding claim 36, see the rejection of claims 30 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 19, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meynants (U.S. Pub. No. 20130001404).
Regarding claim 8, Meynants is silent with regards to at least one anti-blooming transistor.  Meynants (in another section of the specification) discloses in par. 75 that a pixel can include a gate VAB (shown as a transistor) used as a horizontal anti-blooming drain.  As can be seen in par. 75 this is advantageous in that the gate VAB can be used to drain excess charges from the photodiode in case of overexposure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one anti-blooming transistor.
Regarding claim 9, Meynants is silent with regards to the circuit being in a spectrometer system.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using pixels circuits as part of an image sensor in spectrometer systems.  This is advantageous in that images of a spectrum of light can be recorded and analyzed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include to the circuit being in a spectrometer system.
Regarding claim 19, see the rejection of claims 18 and 9.
Regarding claim 27, see the rejection of claims 20 and 8.
Regarding claim 28, see the rejection of claims 20 and 9.

Conclusion
Regarding claims 3-7 and 22-26, no prior art could be found and/or applied in view of the indefiniteness of the claims described in the 35 USC 112 rejections above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697